Title: From Thomas Jefferson to Hugh Henry Brackenridge, 18 December 1800
From: Jefferson, Thomas
To: Brackenridge, Hugh Henry



Dear Sir
Washington Dec. 18. 1800.

I received while at home the letter you were so kind as to write me. the employments of the country have such irresistable attractions for me, that while I am at home, I am very unpunctual in acknoleging the letters of my friends. having no refuge here from my room & writing table, it is my regular season for fetching up the lee way of my correspondence.
Before you receive this you will have understood that the state of S. Carolina (the only one about which there was uncertainty) has given a republican vote, and saved us from the consequences of the annihilation of Pensylvania. but we are brought into dilemma by the probable equality of the two republican candidates. the federalists in Congress mean to take advantage of this, and either to prevent an election altogether, or reverse what has been understood to have been the wishes of the people as to their President & Vice-president, wishes which the constitution did not permit them specially to designate. the latter alternative still gives us a republican administration; the former a suspension of the federal government for want of a head. this opens upon us an abyss at which every sincere patriot must shudder.—General Davie has arrived here with the treaty formed (under the name of a convention) with France. it is now before the Senate for ratification, and will encounter objections. he believes firmly that a continental peace in Europe will take place, and that England also may be comprehended. accept assurances of the great respect of Dr. Sir
Your most obedt. servt

Th: Jefferson

